Exhibit 10.1
 
AMENDMENT AGREEMENT


THIS AMENDMENT AGREEMENT (this "Agreement"), dated as of May 8, 2009 is entered
into by and among Telanetix, Inc., a Delaware corporation (the "Company"),
Enable Growth Partners LP ("Enable Growth"), Enable Opportunity Partners LP
("Enable Opportunity"), Pierce Diversified Strategy Master Fund LLC, ena
("Pierce") and Crescent International Ltd. ("Crescent" and collectively with
Enable Growth, Enable Opportunity and Pierce, the "Holders"). Capitalized terms
used herein, but not otherwise defined, shall have the meanings ascribed to such
terms in the Exchange Agreement (as defined below).


WHEREAS, the Company and the Holders are parties to that certain Securities
Purchase Agreement dated December 28, 2006, pursuant to which the Company issued
to the Holders, among other securities, common stock purchase warrants to
purchase shares of Common Stock (the "December 2006 Warrants");


WHEREAS, the Company and the Holders are parties to that certain Securities
Purchase Agreement dated February 12, 2007, pursuant to which the Company issued
to the Holders, among other securities, common stock purchase warrants to
purchase shares of Common Stock (the "February 2007 Warrants");


WHEREAS, the Company and Enable Growth, Enable Opportunity and Pierce are
parties to that certain Securities Purchase Agreement dated August 30, 2007,
pursuant to which the Company issued to the Holders shares of convertible
preferred stock and common stock purchase warrants to purchase shares of Common
Stock (the "Series A August 2007 Warrants");


WHEREAS, the Company and Enable Growth, Enable Opportunity and Pierce are
parties to that certain Securities Purchase Agreement dated August 30, 2007,
pursuant to which the Company issued to the Holders convertible senior secured
debentures and common stock purchase warrants to purchase shares of Common Stock
(the "Debenture August 2007 Warrants" and together with the Series A August 2007
Warrants, the "August 2007 Warrants");


WHEREAS, the Company, Enable Growth and Pierce are parties to that certain
Securities Purchase Agreement dated March 27, 2008 (the "March Purchase
Agreement") pursuant to which the Company issued to Enable Growth and Pierce,
among other securities, common stock purchase warrants to purchase shares of
Common Stock (the "March 2008 Warrants");


WHEREAS, the Company and the Holders are parties to that certain Securities
Exchange Agreement dated June 30, 2008 (the "Exchange Agreement") pursuant to
which the Company issued to the Holders Amended and Restated Senior Secured
Convertible Debentures, due June 30, 2014 (the "June 2008 Debentures");


WHEREAS, the Company and Enable Growth are parties to that certain Debenture and
Warrant Purchase Agreement dated August 13, 2008 (the "August Purchase
Agreement") pursuant to which the Company issued to Enable Growth Senior Secured
Convertible Debentures due June 30, 2014 (the "August 2008 Debentures") and
common stock purchase warrants to purchase Common Stock (the "August 2008
Warrants");


WHEREAS, the Company and Enable Growth are parties to that certain Debenture and
Warrant Purchase Agreement dated December 11, 2008 (the "December Purchase
Agreement" and collectively with the March Purchase Agreement, the Exchange
Agreement and the August Purchase Agreement, the "Prior Agreements") pursuant to
which the Company issued to Enable Growth Senior Secured Convertible Debentures
due June 30, 2014 (the "December 2008 Debentures") and common stock purchase
warrants to purchase Common Stock (the "December 2008 Warrants"):


WHEREAS, pursuant to that certain Securities Purchase Agreement dated October
31, 2008, Enable Growth purchased from each of Hudson Bay Fund, LP, and Hudson
Bay Overseas Fund, Ltd. (together, "Hudson Bay"), all of the debentures
previously issued by the Company to Hudson Bay (the "HB Debentures" and
collectively with the June 2008 Debentures, the December 2008 Debentures and the
August 2008 Debentures, the "Debentures") and common stock purchase warrants
previously issued by the Company to Hudson Bay (the "HB Warrants" and
collectively with the December 2006 Warrants, February 2007 Warrants, August
2007 Warrants, March 2008 Warrants, August 2008 Warrants and the December 2008
Warrants, the "Warrants");


WHEREAS, the Company has requested that the Holders agree to certain amendments
to the Debentures and Warrants, and the Holders have agreed to such request,
subject to the terms and conditions of this Agreement.


NOW, THEREFORE, in consideration of the terms and conditions contained in this
Agreement, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties, intending to be
legally bound hereby, agree as follows:



--------------------------------------------------------------------------------


 
1. Amendments to the Debentures.  The following is hereby added as new Section
10 of each of the Debentures:
 
"Section 10.  So long as the Debentures are outstanding, the Company hereby
agrees as follows:
 
a. At all times, the Company and its consolidated Subsidiaries shall maintain a
cash balance (net of all outstanding checks) of no less than $300,000.  
 
b. The Company and its consolidated Subsidiaries shall achieve gross revenue for
each three month period ending on March 31, June 30, September 30 and December
31 of at least 80% of the average of the gross revenue for the two three month
periods immediately prior to the applicable three month period.  By way of an
example, if the Company and its consolidated Subsidiaries achieve gross revenue
of $7,000,000 for the three-month period ending June 30, 2009, and the Company
and its consolidated Subsidiaries achieved gross revenue of $9,000,000 for the
three-month period ending March 31, 2009, and achieved gross revenue of
$8,800,000 for the three-month period ending on December 31, 2008, the Company
will have failed to satisfy this covenant.
 
c. The Company and its consolidated Subsidiaries shall achieve, on a rolling
two-consecutive quarter basis (i.e., for quarterly periods ending March 31, the
sum of the  three-month Adjusted EBITDA of the three months ended December 31
and March 31, for quarterly periods ending June 30, the sum of the three-month
Adjusted EBITDA of the three months ended March 31 and June 30, for quarterly
periods ending September 30, the sum of the three-month Adjusted EBITDA of the
three months ended June 30 and September 30, and for quarterly periods ending
December 31, the combined three-month Adjusted EBITDA of the three months ended
September 30 and December 31), commencing with the quarter ending June 30, 2009,
Adjusted EBITDA of at least $0.00 or greater.
 
As used herein, "Adjusted EBITDA" means and shall be calculated, for the
applicable period, by taking the net income of the Company and its consolidated
Subsidiaries for the applicable period, determined in accordance with GAAP,
consistently applied, and adding to that amount the sum of the following: (i)
any provision for (or less any benefit from) income taxes, plus (ii) any
deduction for interest expense, net of interest income, plus (iii) depreciation
and amortization expense, plus (iv) non-cash expenses (such as stock-based
compensation and warrant compensation), plus (v) expenses related to changes in
fair market value of warrant and beneficial conversion features, plus (vi)
expenses related to impairment of tangible and intangible assets.
 
d.             The Company shall notify the Holder within thirty days from the
end of each interim quarterly period and within sixty days from the end of each
fiscal year referred to in this Section 10, in the event that the Company fails
to satisfy the covenants set forth in this Section 10, and shall publicly
disclose such failure on a Form 8-K within two Business Days of such disclosure
to the Holder.
 
e.             All determinations of the components of cash balance, gross
revenue and Adjusted EBITDA shall be derived from the Company's most recently
filed Form 10-Q or Form 10-K, as applicable.  In addition, in the event the
Company fails to file a Form 10-Q or 10-K (or successor forms) for any of the
reporting periods for the above-referenced covenants on or before the last date
such form is required to be filed (after permitted extensions under the Exchange
Act) with financial and other information for the applicable period evidencing
satisfaction of the applicable covenant, the Company shall irrevocably be deemed
to have failed to satisfy such covenant.
 
f.             In the event that the Company fails to comply or satisfy any of
the covenants set forth in this Section 10, such failure shall constitute an
Event of Default under this Debenture."
 
2. Adjustment to Conversion Price of Debentures. The Conversion Price of the
Debentures is hereby adjusted to equal $0.30 per share, subject to further
adjustment as set forth in the Debentures. As such, Section 4(b) of the
Debentures is hereby deleted in its entirety and replaced with the following:
"Conversion Price.  The conversion price in effect on any Conversion Date shall
be equal to $0.30, subject to adjustment herein (the "Conversion Price")."
 

--------------------------------------------------------------------------------


 
3. Adjustment to Interest Payments on the Debentures.  The interest payable on
the Debentures shall be, as of the date hereof, payable in cash only, and
payable on January 1, April 1, July 1 and October 1, at the rate of (a) 0% per
annum until June 30, 2011 and (b) 5% per annum from July 1, 2011 until the
Maturity Date of such Debenture.  All references to the Company's ability to pay
interest in shares of Common Stock are hereby deemed removed.  As such, Section
2 of each Debenture is hereby deleted in its entirety and replaced with the
following:
 
"(a)           Payment of Interest in Cash. The Company shall pay interest to
the Holder on the aggregate unconverted and then outstanding principal amount of
this Debenture at the rate of (i) 0% per annum from October 1, 2008 until June
30, 2011 and (ii) 5% per annum from July 1, 2011 until the Maturity Date,
payable quarterly on January 1, April 1, July 1 and October 1, beginning on the
first such date after October 1, 2008, on each Optional Redemption Date (as to
that principal amount then being redeemed) and on the Maturity Date (each such
date, an "Interest Payment Date") (if any Interest Payment Date is not a
Business Day, then the applicable payment shall be due on the next succeeding
Business Day), in cash.
 
(b)           [Intentionally Omitted.]
 
(c)           Interest Calculations. Interest shall be calculated on the basis
of a 360-day year, consisting of twelve 30 calendar day periods, and shall
accrue daily commencing on the Original Issue Date until payment in full of the
principal sum, together with all accrued and unpaid interest, liquidated damages
and other amounts which may become due hereunder, has been made.   Interest
hereunder will be paid to the Person in whose name this Debenture is registered
on the records of the Company regarding registration and transfers of this
Debenture (the "Debenture Register").
 
(d)           Late Fee.  All overdue accrued and unpaid interest to be paid
hereunder shall entail a late fee at an interest rate equal to the lesser of 18%
per annum or the maximum rate permitted by applicable law ("Late Fees") which
shall accrue daily from the date such interest is due hereunder through and
including the date of payment in full.
 
(e)           Prepayment.  Except as otherwise set forth in this Debenture, the
Company may not prepay any portion of the principal amount of this Debenture
without the prior written consent of the Holder."


4. Optional Redemption Amount.  The definition of Optional Redemption Amount in
each of the Debentures is hereby deleted in its entirety and replaced with the
following:


""Optional Redemption Amount" means the sum of (i) 100% of the then outstanding
principal amount of the Debenture, (ii) accrued but unpaid interest, (iii) an
amount equal to all interest that would have accrued if the principal amount
subject to such Optional Redemption had remained outstanding through the
Maturity Date and (iv) all liquidated damages and other amounts due in respect
of the Debenture."


5. Exchange of Warrants.  (a)  Effective as of the date hereof, on or before the
Termination Date of the applicable Warrant, each of the Holders shall have the
right, exercisable in its sole discretion on written notice to the Company
(each, a "Notice of Exchange"), from time to time, to exchange (an "Exchange")
for no cash consideration, all or a portion of the Warrants then held by such
Holder for shares of Common Stock (such shares, the "Exchange Shares"), at a
ratio of one share of Common Stock for each 1.063 shares of Common Stock
underlying such Warrants (subject to adjustment as provided therein) (the
"Exchange Ratio").  The number of shares of Common Stock underlying the Warrants
held by each Holder as of the date hereof, along with the issuance and
expiration dates thereof, are as set forth on Schedule A hereto.  The aggregate
number of Exchange Shares issuable to Enable Growth, Enable Opportunity and
Pierce pursuant to this Section 5 shall be 11,000,000, and the aggregate number
of Exchange Shares issuable to Crescent shall be 542,588 (each of which shall be
subject to adjustment as set forth in Section 3 of the Warrants). No such
Exchange requested by any Holder shall exceed the Beneficial Ownership
Limitation of the Common Stock issued and outstanding from time to time (as
defined in Section 2(d) of each of the Warrants).  The Company acknowledges and
agrees that each Holder may request an Exchange from time to time until such
time as the Warrants held by such Holder, as the case may be, are no longer
outstanding.  The Company acknowledges and agrees that the shares of Common
Stock issuable upon an Exchange shall be issued free of any restrictive legend
and within 3 Trading Days from the date the Notice of Exchange is delivered by
the applicable Holder in connection with such Exchange in accordance with this
Section 5 (which notice shall include the Holder's DTC instructions for
delivery).  Notwithstanding anything herein to the contrary, the Holder shall
not be required to physically surrender the Warrant to the Company in connection
with an Exchange until the Holder has Exchanged the Warrant for all of the
Exchange Shares issuable upon Exchange of such Warrant, in which case, the
Holder shall surrender the Warrant to the Company for cancellation within 3
Trading Days of the date the final Notice of Exchange is delivered to the
Company.  Partial Exchanges of the Warrant resulting in acquisitions of a
portion of the total number of Exchange Shares available thereunder shall have
the effect of lowering the outstanding number of Exchange Shares acquirable
thereunder in an amount equal to the applicable number of Exchange Shares
received.  The Holder and the Company shall maintain records showing the number
of Exchange Shares received and the date of such Exchanges.  The Company shall
deliver any objection to any Notice of Exchange within 1 Business Day of receipt
of such notice.  The Holder and any assignee, by acceptance of the Warrant,
acknowledge and agree that, by reason of the provisions of this paragraph,
following the acquisition of a portion of the Exchange Shares, the number of
Exchange Shares available at any given time may be less than the amount stated
herein.
 

--------------------------------------------------------------------------------


 
(b)           Fundamental Transaction. If, at any time while the Warrants are
outstanding, (i) the Company, directly or indirectly, in one or more related
transactions effects any merger or consolidation of the Company with or into
another Person, (ii) the Company, directly or indirectly, effects any sale,
lease, license, assignment, transfer, conveyance or other disposition of all or
substantially all of its assets in one or a series of related transactions,
(iii) any, direct or indirect, purchase offer, tender offer or exchange offer
(whether by the Company or another Person) is completed pursuant to which
holders of Common Stock are permitted to sell, tender or exchange their shares
for other securities, cash or property and has been accepted by the holders of
50% or more of the outstanding Common Stock, (iv) the Company, directly or
indirectly, in one or more related transactions effects any reclassification,
reorganization or recapitalization of the Common Stock or any compulsory share
exchange pursuant to which the Common Stock is effectively converted into or
exchanged for other securities, cash or property, (v) the Company, directly or
indirectly, in one or more related transactions consummates a stock or share
purchase agreement or other business combination (including, without limitation,
a reorganization, recapitalization, spin-off or scheme of arrangement) with
another Person whereby such other Person acquires more than 50% of the
outstanding shares of Common Stock (not including any shares of Common Stock
held by the other Person or other Persons making or party to, or associated or
affiliated with the other Persons making or party to, such stock or share
purchase agreement or other business combination) (each a "Fundamental
Transaction"), then, upon any subsequent exercise of the exchange rights in
Section 5(a) above, each Holder shall have the right to receive, for each
Exchange Share that would have been issuable upon such exercise immediately
prior to the occurrence of such Fundamental Transaction, at the option of the
Holder (without regard to any limitation in Section 2(d) of the Warrants, the
number of shares of Common Stock of the successor or acquiring corporation or of
the Company, if it is the surviving corporation, and any additional
consideration (the "Alternate Consideration") receivable as a result of such
Fundamental Transaction by a holder of the number of shares of Common Stock for
which the Exchange right in Section 5(a) is exercisable immediately prior to
such Fundamental Transaction (without regard to any limitation in Section 2(d)
of the Warrant).  For purposes of any such exercise, the determination of the
effective exercise price of the Exchange right (i.e, $.0001 per Exchange Share,
the "Effective Exchange Price") shall be appropriately adjusted to apply to such
Alternate Consideration based on the amount of Alternate Consideration issuable
in respect of one share of Common Stock in such Fundamental Transaction, and the
Company shall apportion the Effective Exchange Price among the Alternate
Consideration in a reasonable manner reflecting the relative value of any
different components of the Alternate Consideration.  If holders of Common Stock
are given any choice as to the securities, cash or property to be received in a
Fundamental Transaction, then the Holder shall be given the same choice as to
the Alternate Consideration it receives upon any exercise of the Exchange right
following such Fundamental Transaction.  Notwithstanding anything to the
contrary, in the event of a Fundamental Transaction that is (1) an all cash
transaction, (2) a "Rule 13e-3 transaction" as defined in Rule 13e-3 under the
Exchange Act, or (3) a Fundamental Transaction involving a person or entity not
traded on a national securities exchange, the Company or any Successor Entity
(as defined below) shall, at the Holder's option, exercisable at any time
concurrently with, or within 30 days after, the consummation of the Fundamental
Transaction, purchase the Exchange right granted to the Holder hereunder from
the Holder by paying to the Holder an amount of cash equal to the Black Scholes
Value of the remaining unexercised portion of the Exchange right on the date of
the consummation of such Fundamental Transaction.  "Black Scholes Value" means
the value of this Warrant based on the Black and Scholes Option Pricing Model
obtained from the "OV" function on Bloomberg, L.P. ("Bloomberg") determined as
of the day of consummation of the applicable Fundamental Transaction for pricing
purposes and reflecting (A) a risk-free interest rate corresponding to the U.S.
Treasury rate for a period equal to the time between the date of the public
announcement of the applicable Fundamental Transaction and the Termination Date,
(B) an expected volatility equal to the greater of 100% and the 100 day
volatility obtained from the HVT function on Bloomberg as of the Trading Day
immediately following the public announcement of the applicable Fundamental
Transaction, (C) the underlying price per share used in such calculation shall
be the sum of the price per share being offered in cash, if any, plus the value
of any non-cash consideration, if any, being offered in such Fundamental
Transaction and (D) a remaining option time equal to the time between the date
of the public announcement of the applicable Fundamental Transaction and the
Termination Date.  The Company shall cause any successor entity in a Fundamental
Transaction in which the Company is not the survivor (the "Successor Entity") to
assume in writing all of the obligations of the Company under this Exchange
right  and the other Transaction Documents in accordance with the provisions of
this Section 5(b) pursuant to written agreements in form and substance
reasonably satisfactory to the Holder and approved by the Holder (without
unreasonable delay) prior to such Fundamental Transaction and shall, at the
option of the Holder, deliver to the Holder in exchange for this Exchange right
described in Section 5(a), a security of the Successor Entity evidenced by a
written instrument substantially similar in form and substance to this Exchange
right which is exercisable for a corresponding number of shares of capital stock
of such Successor Entity (or its parent entity) equivalent to the shares of
Common Stock acquirable and receivable upon exercise of this Exchange right
(without regard to any limitations on the exercise of this Exchange right) prior
to such Fundamental Transaction, and with an exercise price which applies the
Effective Exchange Price hereunder to such shares of capital stock (but taking
into account the relative value of the shares of Common Stock pursuant to such
Fundamental Transaction and the value of such shares of capital stock, such
number of shares of capital stock and such exercise price being for the purpose
of protecting the economic value of this Exchange right immediately prior to the
consummation of such Fundamental Transaction), and which is reasonably
satisfactory in form and substance to the Holder. Upon the occurrence of any
such Fundamental Transaction, the Successor Entity shall succeed to, and be
substituted for (so that from and after the date of such Fundamental
Transaction, the provisions of this Exchange right and the other Transaction
Documents referring to the "Company" shall refer instead to the Successor
Entity), and may exercise every right and power of the Company and shall assume
all of the obligations of the Company under this Exchange right  and the other
Transaction Documents with the same effect as if such Successor Entity had been
named as the Company herein.



--------------------------------------------------------------------------------


 
6. Amendment to the Warrants.  Section 3(b) of the Warrants is hereby amended
and replaced in its entirety with the following:  "[INTENTIONALLY OMITTED]".
 
7. Representations and Warranties of the Company.  The Company hereby makes the
representations and warranties set forth below to the Holders as of the date of
this Agreement:
 
(a) No Conflicts.  The execution, delivery and performance of this Agreement by
the Company and the consummation by the Company of the transactions contemplated
hereby do not and will not: (i) conflict with or violate any provision of the
Company's or any Subsidiary's certificate or articles of incorporation, bylaws
or other organizational or charter documents, or (ii) conflict with, or
constitute a default (or an event that with notice or lapse of time or both
would become a default) under, result in the creation of any Lien upon any of
the properties or assets of the Company or any Subsidiary, or give to others any
rights of termination, amendment, acceleration or cancellation (with or without
notice, lapse of time or both) of, any agreement, credit facility, debt or other
instrument (evidencing a Company or Subsidiary debt or otherwise) or other
understanding to which the Company or any Subsidiary is a party or by which any
property or asset of the Company or any Subsidiary is bound or affected, or
(iii) conflict with or result in a violation of any law, rule, regulation,
order, judgment, injunction, decree or other restriction of any court or
governmental authority to which the Company or a Subsidiary is subject
(including federal and state securities laws and regulations), or by which any
property or asset of the Company or a Subsidiary is bound or affected; except in
the case of each of clauses (ii) and (iii), such as could not have or reasonably
be expected to result in a Material Adverse Effect.


(b) Authorization; Enforcement.  The Company has the requisite corporate power
and authority to enter into and to consummate the transactions contemplated by
this Agreement and otherwise to carry out its obligations hereunder.  The
execution and delivery of this Agreement by the Company and the consummation by
it of the transactions contemplated hereby have been duly authorized by all
necessary action on the part of the Company and no further action is required by
the Company, the Board of Directors or the Company's stockholders in connection
therewith.  This Agreement has been duly executed by the Company and, when
delivered in accordance with the terms hereof, will constitute the valid and
binding obligation of the Company enforceable against the Company in accordance
with its terms except (i) as limited by general equitable principles and
applicable bankruptcy, insolvency, reorganization, moratorium and other laws of
general application affecting enforcement of creditors' rights generally, (ii)
as limited by laws relating to the availability of specific performance,
injunctive relief or other equitable remedies and (iii) insofar as
indemnification and contribution provisions may be limited by applicable
law.  The Company has reserved, and at all times shall reserve from its duly
authorized capital stock a number of shares of Common Stock for issuance of the
Exchange Shares.
 
(c) Equal Consideration.  Other than the terms contained in this Agreement, no
consideration has been offered or paid to any person to amend or consent to a
waiver, modification, forbearance or otherwise of any provision of any of the
Debentures or Warrants or Transaction Documents (as defined in each Prior
Agreement).
 
(d) Survival and Bring Down.  All of the Company's representations and
warranties contained in this Agreement shall survive the execution, delivery and
acceptance of this Agreement by the parties hereto.  The Company expressly
reaffirms that each of the representations and warranties set forth in the Prior
Agreements (as supplemented or qualified by the disclosures in any disclosure
schedule to any Prior Agreement), continues to be true, accurate and complete in
all material respects as of the date hereof (except as set forth in the
disclosure schedules attached hereto) (the "April 2009 Disclosure Schedule"),
and except for any representation and warranty made as of a certain date, in
which case such representation and warranty shall be true, accurate and complete
as of such date), and the Company hereby remakes and incorporates herein by
reference each such representation and warranty (as qualified by the April 2009
Disclosure Schedule) as though made on the date of this Agreement.
 
(e) Holding Period for the Exchange Shares. Pursuant to Rule 144, the holding
period of the Exchange Shares shall tack back to the original issue date of the
Warrants when and if issued in accordance with Section 5.  The Company agrees
not to take a position contrary to this Section 7.  The Company agrees to take
all actions, including, without limitation, the issuance by its legal counsel of
any necessary legal opinions, necessary to issue the Exchange Shares without
restriction and not containing any restrictive legend without the need for any
action by the Holder.
 
(f) No Event of Default.  No Event of Default (as defined in the Debentures) has
occurred and is continuing as of the date hereof.
 
8. Representations and Warranties of the Holders.  Each Holder hereby makes the
representation and warranty set forth below to the Company as of the date of
this Agreement. Such Holder represents and warrants that (a) the execution and
delivery of this Agreement by it and the consummation by it of the transactions
contemplated hereby have been duly authorized by all necessary action on its
behalf and (b) this Agreement has been duly executed and delivered by such
Holder and constitutes the valid and binding obligation of such Holder,
enforceable against it in accordance with its terms except (i) as limited by
general equitable principles and applicable bankruptcy, insolvency,
reorganization, moratorium and other laws of general application affecting
enforcement of creditors' rights generally, (ii) as limited by laws relating to
the availability of specific performance, injunctive relief or other equitable
remedies and (iii) insofar as indemnification and contribution provisions may be
limited by applicable law.
 
9. Public Disclosure.  On or before 9:30 am (Eastern Time) on the first Trading
Day immediately following the date hereof, the Company shall file a Current
Report on Form 8-K, reasonably acceptable to the Holders disclosing the material
terms of the transactions contemplated hereby and attaching this Agreement as an
exhibit thereto.
 

--------------------------------------------------------------------------------


 
10. Effect on Transaction Documents. Except as expressly set forth above, all of
the terms and conditions of the Prior Agreements, Debentures and Warrants shall
continue in full force and effect after the execution of this Agreement and
shall not be in any way changed, modified or superseded by the terms set forth
herein, including, but not limited to, any other obligations the Company may
have to the Holders under the Prior Agreements, Debentures and Warrants. 
Notwithstanding the foregoing, this Agreement shall be deemed for all purposes
as an amendment to any and all of the Prior Agreements, Debentures and Warrants
as required to serve the purposes hereof, and in the event of any conflict
between the terms and provisions of any other of the Prior Agreements,
Debentures or Warrants, on the one hand, and the terms and provisions of this
Agreement, on the other hand, the terms and provisions of this Agreement shall
prevail.


11. Amendments and Waivers. The provisions of this Agreement, including the
provisions of this sentence, may not be amended, modified or supplemented, and
waivers or consents to departures from the provisions hereof may not be given,
unless the same shall be in writing and signed by the Company and the Holders.
 
12. Notices. Any and all notices or other communications or deliveries required
or permitted to be provided hereunder shall be delivered as set forth in the
Exchange Agreement.
 
13. Successors and Assigns. This Agreement shall inure to the benefit of and be
binding upon the successors and permitted assigns of each of the parties;
provided, however, that no party may assign this Agreement or the obligations
and rights of such party hereunder without the prior written consent of the
other parties hereto.
 
14. Execution. This Agreement may be executed in two or more counterparts, all
of which when taken together shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party, it being understood that both parties need not
sign the same counterpart.  In the event that any signature is delivered by
facsimile transmission or by e-mail delivery of a ".pdf" format data file, such
signature shall create a valid and binding obligation of the party executing (or
on whose behalf such signature is executed) with the same force and effect as if
such facsimile or ".pdf" signature page were an original thereof.
 
15. Fees and Expenses.  Except as expressly set forth herein, each party shall
pay the fees and expenses of its advisers, counsel, accountants and other
experts, if any, and all other expenses incurred by such party incident to the
negotiation, preparation, execution, delivery and performance of this Agreement.
 
16. Governing Law.  All questions concerning the construction, validity,
enforcement and interpretation of this Agreement shall be determined pursuant to
the Governing Law provision of the Exchange Agreement.
 
17. Severability. If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction to be invalid, illegal,
void or unenforceable, the remainder of the terms, provisions, covenants and
restrictions set forth herein shall remain in full force and effect and shall in
no way be affected, impaired or invalidated, and the parties hereto shall use
their commercially reasonable efforts to find and employ an alternative means to
achieve the same or substantially the same result as that contemplated by such
term, provision, covenant or restriction. It is hereby stipulated and declared
to be the intention of the parties that they would have executed the remaining
terms, provisions, covenants and restrictions without including any of such that
may be hereafter declared invalid, illegal, void or unenforceable.
 
18. Construction. The parties agree that each of them and/or their respective
counsel has reviewed and had an opportunity to revise this Agreement and,
therefore, the normal rule of construction to the effect that any ambiguities
are to be resolved against the drafting party shall not be employed in the
interpretation of this Agreement or any amendments hereto.
 
19. Entire Agreement.  This Agreement contains the entire understanding of the
parties with respect to the subject matter hereof and supersedes all prior
agreements and understandings, oral or written, with respect to such matters,
which the parties acknowledge have been merged into this Agreement.
 
20. Headings.  The headings herein are for convenience only, do not constitute a
part of this Agreement and shall not be deemed to limit or affect any of the
provisions hereof
 
21. Independent Nature of Holders' Obligations and Rights.  The obligations of
each Holder hereunder are several and not joint with the obligations of any
other Holders hereunder, and no Holder shall be responsible in any way for the
performance of the obligations of any other Holder hereunder. Nothing contained
herein or in any other agreement or document delivered at any closing, and no
action taken by any Holder pursuant hereto, shall be deemed to constitute the
Holders as a partnership, an association, a joint venture or any other kind of
entity, or create a presumption that the Holders are in any way acting in
concert with respect to such obligations or the transactions contemplated by
this Agreement. Each Holder shall be entitled to protect and enforce its rights,
including without limitation the rights arising out of this Agreement, and it
shall not be necessary for any other Holder to be joined as an additional party
in any proceeding for such purpose.
 
22. Re-Issuance of Debentures and Warrants. Upon the written request of either
any of the Holders or the Company, each party shall use commercially reasonable
efforts to deliver the instruments representing the original Debentures and
Warrants to the Company in exchange for replacement instruments that reflect the
revised terms of such securities as set forth in this Agreement.
 
 [SIGNATURE PAGE FOLLOWS]
 

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Amendment Agreement to
be duly executed by their respective authorized signatories as of the date first
indicated above.
 
TELANETIX, INC.




By: /s/  Douglas N. Johnson                   
     Name: Douglas N. Johnson
 Title:  Chief Executive Officer










********************


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK
SIGNATURE PAGE FOR HOLDERS FOLLOW]
 
 

--------------------------------------------------------------------------------


 
[HOLDER'S SIGNATURE PAGE TO TNXI AMENDMENT AGREEMENT]
 
IN WITNESS WHEREOF, the undersigned have caused this Amendment Agreement to be
duly executed by their respective authorized signatories as of the date first
indicated above.
 


Name of Holder:                  Enable Growth Partners LP
Enable Opportunity Partners LP
Pierce Diversified Strategy Master Fund LLC, Ena




Signature of Authorized Signatory of Holder: /s/ Brendan
O’Neil                      
Name of Authorized Signatory: Brendan
O’Neil                                                      
Title of Authorized Signatory:   President and Chief Investment Officer______








[SIGNATURE PAGES CONTINUE]





--------------------------------------------------------------------------------




 
[HOLDER'S SIGNATURE PAGE TO TNXI AMENDMENT AGREEMENT]
 
IN WITNESS WHEREOF, the undersigned have caused this Amendment Agreement to be
duly executed by their respective authorized signatories as of the date first
indicated above.
 


Name of Holder:  Crescent International,
LTD                                        
Signature of Authorized Signatory of Holder: /s/ Maxi Brezzi            
Name of Authorized Signatory:  Maxi
Brezzi                                          
Title of Authorized Signatory: Authorized Signatory                          











